Title: From Thomas Jefferson to James Monroe, 17 October 1802
From: Jefferson, Thomas
To: Monroe, James


          Commissioners of Bankruptcy.
          
            
            
              Richmond:
              George Hay. declined. George Tucker appointed in his place
            
            
              
              Wm. Duval.
            
            
              
              George W. Smith.
            
            
              
              Benjamin Hatcher. declined.
            
            
              Norfolk
              Lytleton W. Tazewell. declined
            
            
              
              Richard Evers Lee.
            
            
              
              Moses Myers. declined
            
            
              
              Thomas Blanchard.
            
          
          
          Th: Jefferson to Govr. Monroe.
          You will see by the above Statement that we are still in want of one Commr. of bankruptcy at Richmd. or Manchester, and of two at Norfolk. whom shall we appoint?
          
            Washington Oct. 17. 1802
          
        